Exhibit 10.1
Execution Version
 
NOMINATION AND STANDSTILL AGREEMENT
 
This Nomination and Standstill Agreement (this “Agreement”), dated February 25,
2014, is by and among the persons and entities listed on Schedule A
(collectively, the “Coppersmith Group”, and individually a “Member” of the
Coppersmith Group), CONMED Corporation (the “Company”), and Jerome J. Lande
(“Lande”) and Curt R. Hartman (“Hartman”), each in his capacity as a Coppersmith
Designee (as defined below).
 
WHEREAS, the Coppersmith Group currently beneficially owns 1,630,800 shares of
the common stock, par value $0.01 per share, of the Company (the “Common
Stock”), which represents approximately 6.0% of the issued and outstanding
shares of Common Stock reported by the Company in its Annual Report on Form 10-K
for the fiscal year ended December 31, 2013.
 
WHEREAS, the Corporate Governance and Nominating Committee of the Board (the
“Nominating Committee”) and the Company’s Board of Directors (the “Board”) have
considered the qualifications of Lande and Hartman (collectively, the
“Coppersmith Designees”) and conducted such review as they have deemed
appropriate, including as to reviewing materials provided by the Coppersmith
Designees and the Coppersmith Group.
 
WHEREAS, the Nominating Committee has recommended that the Board nominate the
Coppersmith Designees to the Board for election at the 2014 annual meeting of
shareholders of the Company (the “2014 Annual Meeting”) and the 2015 annual
meeting of shareholders of the Company (the “2015 Annual Meeting”) and the Board
has determined that it is in the best interests of the Company to do so on the
terms set forth in this Agreement.
 
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.           Board Appointment and Nomination.
 
(a)           Effective March 1, 2014 (the “Appointment Date”), the Company
shall appoint the Coppersmith Designees to the Board, by increasing the size of
the Board to eleven (11) members and filling the vacancies created with the
Coppersmith Designees.
 
(b)           Simultaneously with the execution of this Agreement, Eugene
Corasanti shall resign as Chairman of the Board and Mark E. Tryniski shall be
appointed Chairman of the Board.  In addition, if Eugene Corasanti is elected as
a director of the Company at the 2014 Annual Meeting, he shall not stand for
re-election as a director of the Company at the 2015 Annual Meeting and his term
as a director shall expire at the 2015 Annual Meeting.
 
(c)           The Nominating Committee of the Board and the Board will nominate,
recommend and support the Coppersmith Designees and one independent director
candidate selected by the Company in its sole reasonable discretion from a list
of candidates previously provided to the Coppersmith Group and who meets the
conditions set forth in clauses (i) and (ii) of Section 1(k) (such Company
nominee together with the Coppersmith Designees, the “New Nominees”) as three
(3) of ten (10) total nominees for election at the 2014 Annual Meeting.  Bruce
Daniels and Stuart Schwartz shall not stand for re-election as directors of the
Company at the 2014 Annual Meeting and their terms as directors shall expire at
the 2014 Annual Meeting.  The Company agrees to solicit proxies for the New
Nominees and include the New Nominees in its slate of ten (10) nominees (the
“2014 Company Slate”) for election as directors of the Company at the 2014
Annual Meeting in the same manner as it does for all the other incumbent members
of the 2014 Company Slate.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The Nominating Committee of the Board and the Board will nominate,
recommend and support each of the New Nominees elected as a director of the
Company at the 2014 Annual Meeting for election at the 2015 Annual Meeting. The
Company agrees to solicit proxies for any New Nominee nominated for election at
the 2015 Annual Meeting pursuant to this Section 1(d) and include any such New
Nominee in its slate of nine (9) nominees (the “2015 Company Slate”) for
election as directors of the Company at the 2015 Annual Meeting in the same
manner as it does for all the other incumbent members of the 2015 Company Slate.
 
(e)           The Company agrees to decrease the number of the authorized
members of the Board to ten (10) directors effective immediately following the
2014 Annual Meeting and thereafter, unless the Board (including Lande or any
substitute Coppersmith Designee appointed to replace Lande in accordance with
Section 1(o)) otherwise approves, the size of the Board shall be fixed at ten
(10) directors until the 2015 Annual Meeting; provided, however, that the size
of the Board may be increased to eleven (11) directors prior to the 2015 Annual
Meeting in the event of an appointment of a director to the Board in connection
with any material acquisition by the Company, i.e., an acquisition that results
in the issuance by the Company of in excess of fifteen percent (15%) of the then
outstanding voting “securities of the Company” (as defined below).
 
(f)           If the Company is required to include any Coppersmith Designee in
the 2015 Company Slate, the Company agrees to reduce the number of the
authorized members of the Board to nine (9) directors (or to ten (10) directors
in the event the Board has been enlarged pursuant to the proviso contained in
Section 1(e) above) effective immediately following the 2015 Annual Meeting and
thereafter, unless the Board (including Lande or any substitute Coppersmith
Designee appointed to replace Lande in accordance with Section 1(o)) otherwise
approves, the size of the Board shall be fixed at nine (9) directors (or ten
(10) directors in the event the Board has been enlarged pursuant to the proviso
contained in Section 1(e) above) through the remainder of the Covered Period (as
defined below); provided, however, that the size of the Board may be increased
by one (1) additional director at any time during the remainder of the Covered
Period in the event of an appointment of a director to the Board in connection
with any material acquisition by the Company, i.e., an acquisition that results
in the issuance by the Company of in excess of fifteen percent (15%) of the then
outstanding voting “securities of the Company” (as defined below).
 
(g)           The Company agrees to use its reasonable best efforts to hold the
2014 Annual Meeting no later than June 15, 2014.
 
(h)           Each Member of the Coppersmith Group shall, and shall cause each
Affiliate and Associate (as such terms are defined in Rule 12b-2 promulgated by
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of the Coppersmith Group (collectively and individually the “Coppersmith
Affiliates”) with respect to which any Member of the Coppersmith Group directly
or indirectly has the power to direct the voting of securities held by such
Affiliate or Associate (such Coppersmith Affiliates, the “Controlled Coppersmith
Affiliates”) to, cause all shares of Common Stock beneficially owned, directly
or indirectly, by it to be present at the 2014 Annual Meeting for quorum
purposes and to be voted at the 2014 Annual Meeting in favor of the 2014 Company
Slate and, if Lande (or any substitute Coppersmith Designee appointed to replace
Lande in accordance with Section 1(o)) has voted for such proposal in his
capacity as a director, in accordance with the Board’s recommendation for each
other proposal to come before the 2014 Annual Meeting.
 
2
 
 

--------------------------------------------------------------------------------

 
 
(i)           Each Member of the Coppersmith Group shall, and shall cause each
Controlled Coppersmith Affiliate to, cause all shares of Common Stock
beneficially owned, directly or indirectly, by it to be present at the 2015
Annual Meeting for quorum purposes and to be voted at the 2015 Annual Meeting in
favor of the 2015 Company Slate and, if Lande (or any substitute Coppersmith
Designee appointed to replace Lande in accordance with Section 1(o)) has voted
for such proposal in his capacity as a director, in accordance with the Board’s
recommendation for each other proposal to come before the 2015 Annual Meeting.
 
(j)           As a condition to the Coppersmith Designees’ nomination for
election to the Board at the 2014 Annual Meeting and the 2015 Annual Meeting,
the Coppersmith Group and the Coppersmith Designees agree to provide to the
Company information required to be disclosed for directors, candidates for
directors and their affiliates and representatives in a proxy statement or other
filings under applicable law or stock exchange rules or listing standards,
information in connection with assessing eligibility, independence and other
criteria applicable to directors or satisfying compliance in the same manner as
any other director and legal obligations, a fully completed copy of the
Company’s standard director questionnaire and such other information as
reasonably requested by the Company from time to time with respect to the
Coppersmith Group and the Coppersmith Designees.
 
(k)           Each of the Coppersmith Designees agrees that, at all times while
serving as a member of the Board, he will (i) meet all director independence
standards of the Company, The NASDAQ Stock Market (“NASDAQ”) and the Securities
and Exchange Commission (“SEC”) and applicable provisions of the Exchange Act,
and the rules and regulations promulgated thereunder, and (ii) be qualified to
serve as a director under the New York Business Corporation Law (the “BCL”).
 
(l)           At all times while serving as a director of the Company, each of
the Coppersmith Designees will receive the same benefits of directors’ and
officers’ insurance and any indemnity and exculpation arrangements available
generally to the other non-executive Board members and the same compensation and
other benefits for his service as a director as the compensation and other
benefits received by the other non-executive Board members.
 
(m)           Promptly following the Appointment Date, the Board will appoint
Lande to the Nominating Committee and the Compensation Committee of the Board
and Hartman to the Audit Committee of the Board.  The Company agrees it will
also appoint one Coppersmith Designee designated by Lande to any committee of
the Board formed after the execution of this Agreement.  The Company agrees that
the Board will not cause any Coppersmith Designee to be removed from any
committee of the Board to which such Coppersmith Designee was appointed pursuant
to the terms of this Agreement; provided, however, that this restriction shall
not apply in the event that the rules of NASDAQ or the SEC or applicable
provisions of the Exchange Act, and the rules and regulations promulgated
thereunder, would not allow for such continued service.
 
3
 
 

--------------------------------------------------------------------------------

 
 
(n)           Except as otherwise set forth in this Section 1(n), each
Coppersmith Designee shall comply with all policies, procedures, processes,
codes, rules, standards and guidelines applicable to Board members (as each may
be amended from time to time for all directors).  Prior to the execution of this
Agreement, the Company has furnished to the Coppersmith Designees copies of all
such policies, procedures, processes, codes, rules, standards and guidelines
that are in writing and in effect as of the date of this Agreement.  Each Member
of the Coppersmith Group agrees that it will not, and will cause the Controlled
Coppersmith Affiliates not to, seek to obtain confidential information of the
Company from any Coppersmith Designee; provided that Lande’s receipt of
information in his fiduciary capacity as a director of the Company will not be
deemed to violate such restrictions, so long as such information is only used by
him in his capacity as a director to fulfill his fiduciary duties; provided
further, that, notwithstanding the foregoing, a Coppersmith Designee may discuss
confidential information with a principal of the Coppersmith Group in accordance
with and subject to the terms of the Non-Disclosure Agreement in the form
attached hereto as Exhibit A (the “Confidentiality Agreement”) after the
Confidentiality Agreement has been mutually executed and delivered by the
Coppersmith Designee and the principal of the Coppersmith Group, and in full
compliance with the Company’s insider trading policies.
 
(o)           If, during the Covered Period, a Coppersmith Designee is unable or
ceases to serve on the Board for any reason then the Coppersmith Group shall
have the right to recommend a substitute person(s) who (i) meets the conditions
set forth in clauses (i) and (ii) of Section 1(k), (ii) meets the historical
standards and criteria applied by the Company in nominating and appointing
directors, (iii) has relevant financial and business experience and (iv) signs a
counterpart signature page to this Agreement, to fill the resulting vacancy or
vacancies, subject to the approval of the Board, in its good faith business
judgment, after exercising its fiduciary duties, and the Board shall appoint
such replacement director(s) to the Board promptly after the giving of such
approval (any such replacement director(s) appointed in accordance with this
Section 1(o) shall hereinafter be deemed a “Coppersmith Designee” under this
Agreement).
 
2.           Standstill.
 
(a)           Each Member of the Coppersmith Group agrees that, during the
Covered Period (unless specifically requested in writing by the Company, acting
through a resolution of a majority of the Company’s directors not including the
Coppersmith Designees), it shall not, and shall cause each Coppersmith Affiliate
not to (except as expressly set forth in this Agreement), directly or
indirectly, in any manner, alone or in concert with others:
 
(i)           make, engage in, or in any way participate in, directly or
indirectly, any “solicitation” of proxies (as such terms are used in the proxy
rules of the SEC) or consents to vote, or seek to advise, encourage or influence
(including, for the avoidance of doubt, by encouraging or participating in any
“withhold” or similar campaign) any person with respect to the voting of any
securities of the Company or any securities convertible or exchangeable into or
exercisable for any such securities (collectively, “securities of the Company”)
with respect to the election or removal of directors or shareholder proposals,
or become a “participant” in any contested “solicitation” for the election of
directors with respect to the Company (as such terms are defined or used under
the Exchange Act) (other than a “solicitation” or acting as a “participant” in
support of all of the nominees of the Board at any shareholder meeting) or make,
be the proponent of or cause any person to initiate any shareholder proposal
(pursuant to Rule 14a-8 under the Exchange Act or otherwise);
 
4
 
 

--------------------------------------------------------------------------------

 
 
(ii)           form, join, encourage, influence, advise or in any way
participate in any Group (as such term is defined in Section 13(d)(3) of the
Exchange Act) with any person who is not identified on Schedule A as a Member of
the Coppersmith Group or a Coppersmith Affiliate (any such person, a “Third
Party”) with respect to any securities of the Company or otherwise in any manner
agree, attempt, seek or propose to deposit any securities of the Company in any
voting trust or similar arrangement, or subject any securities of the Company to
any arrangement or agreement with respect to the voting thereof;
 
(iii)           effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of assets,
liquidation, dissolution or other extraordinary transaction involving the
Company or any of its subsidiaries or joint ventures or any of their respective
securities (each, an “Extraordinary Transaction”), or make any public statement
with respect to an Extraordinary Transaction; provided, however, that this
clause shall not preclude the tender by the Coppersmith Group or a Coppersmith
Affiliate of any securities of the Company into any tender or exchange offer or
vote with respect to any Extraordinary Transaction approved by the Board;
 
(iv)           (A) call, seek to call or request the call of any meeting of
shareholders, including by written consent, (B) seek representation on, or
nominate any candidate to, the Board, except as specifically set forth in
Section 1, (C) seek the removal of any member of the Board, (D) solicit consents
from shareholders or otherwise act or seek to act by written consent,
(E) conduct a referendum of shareholders, or (F) make a request for any
shareholder list or other Company books and records, whether pursuant to the BCL
or otherwise;
 
(v)           take any action in support of or make any proposal or request that
constitutes:  (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors, the removal of any directors, or to fill any vacancies on
the Board, (B) any material change in the capitalization, stock repurchase
programs and practices or dividend policy of the Company, (C) any other material
change in the Company’s management, business or corporate structure, (D) seeking
to have the Company waive or make amendments or modifications to the Company’s
Certificate of Incorporation or By-Laws, or other actions that may impede or
facilitate the acquisition of control of the Company by any person, (E) causing
a class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange, or (F) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;
 
(vi)           make any public disclosure, announcement or statement regarding
any intent, purpose, plan or proposal with respect to the Board, the Company,
its management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;
 
 
5
 
 

--------------------------------------------------------------------------------

 
(vii)           enter into any negotiations, agreements or understandings with
any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;
or
 
(viii)           make or in any way advance any request or proposal to amend,
modify or waive any provision of this Agreement other than in a nonpublic and
confidential manner and which nonpublic and confidential request would not
reasonably be expected by the Company to require public disclosure by any party
hereto.
 
(b)           Nothing in this Section 2 shall limit any Coppersmith Designee,
during the term of any service as a director of the Company, from taking actions
solely in such Coppersmith Designee’s capacity as a director of the Company
(including, without limitation, voting on any matter submitted for consideration
by the Board, participating in deliberations or discussions of the Board and
making suggestions or raising issues to the Board; provided, that the
Coppersmith Designee taking any such actions does not have an actual conflict of
interest) and complying with applicable fiduciary duties so long as such actions
are consistent with such Coppersmith Designee’s obligations and representations
under the other Sections of this Agreement.
 
For purposes of this Agreement the terms “person” or “persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.
 
3.           Representations of the Company.  The Company represents and
warrants as follows:  (a) the Company has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby, and (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company and is enforceable
against the Company in accordance with its terms except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles.
 
4.           Representations of the Coppersmith Group and Coppersmith
Designees.  The Coppersmith Group, jointly and severally, represent and warrant
as follows:  (a) the Coppersmith Group has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby, (b) this Agreement has been
duly and validly authorized, executed and delivered by the Coppersmith Group,
constitutes a valid and binding obligation and agreement of the Coppersmith
Group and is enforceable against the Coppersmith Group in accordance with its
terms except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the right of creditors and subject to general equity
principles, (c) the Coppersmith Group, together with the Coppersmith Affiliates,
beneficially owns, directly or indirectly, an aggregate of 1,630,800 shares of
Common Stock and such shares of Common Stock constitute all of the Common Stock
beneficially owned by the Coppersmith Group and the Coppersmith Affiliates or in
which the Coppersmith Group or the Coppersmith Affiliates have any interest or
right to acquire, whether through derivative securities, voting agreements or
otherwise and (d) none of the Coppersmith Group or any Coppersmith Affiliate has
formed, or has any present intent to form, a group (within the meaning of
Section 13(d) under the Exchange Act) with any Third Party in relation to the
Company or the Common Stock.
 
6
 
 

--------------------------------------------------------------------------------

 
 
5.           Term.
 
(a)           This Agreement is effective as of the date hereof and shall remain
in full force and effect for the period (the “Covered Period”) commencing on the
date hereof and ending on the date that is thirty (30) days prior to the
expiration of the notice period specified in the Company’s advance notice bylaw
related to nominations of directors at the 2016 annual meeting of shareholders
of the Company.
 
(b)           The provisions of Section 7 through Section 14 shall survive the
termination of this Agreement.  No termination pursuant to Section 5(a) shall
relieve any party hereto from liability for any breach of this Agreement prior
to such termination.
 
6.           Public Announcement and SEC Filing.
 
(a)           (i) No later than the next business day following the execution of
this Agreement, the Company shall issue the press release in the form attached
hereto as Exhibit B (the “Press Release”), and (ii) file promptly thereafter a
Form 8-K reporting entry into this Agreement and appending or incorporating by
reference this Agreement as an exhibit thereto.  The Coppersmith Group shall
promptly file an amendment to its Schedule 13D with respect to the Company filed
by the Coppersmith Group with the SEC on February 6, 2014, reporting the entry
into this Agreement, amending applicable items to conform to its obligations
hereunder, consistent with the Press Release and appending or incorporating by
reference this Agreement as an exhibit thereto.
 
(b)           Prior to the issuance of the Press Release, none of the Company,
the Coppersmith Group or any Controlled Coppersmith Affiliate shall issue any
press release or public announcement regarding this Agreement without the prior
written consent of the other party.  During the Covered Period, neither the
Company nor the Coppersmith Group or any of their respective affiliates
(including, for the avoidance of doubt, the Controlled Coppersmith Affiliates)
or representatives shall make any public statement, disclosure or announcement
with respect to this Agreement or the actions contemplated hereby that is
inconsistent with the Press Release, except as required by applicable law or
pursuant to the rules of any stock exchange or with the prior written consent of
the other party.
 
(c)           Each of the Company, the Members of the Coppersmith Group, and the
Coppersmith Designees covenants and agrees that neither it nor any of its
respective subsidiaries, affiliates (including, for the avoidance of doubt, the
Controlled Coppersmith Affiliates), successors, assigns, officers, key employees
or directors shall in any way disparage (or cause to be disparaged), attempt to
discredit, make derogatory statements with respect to, or otherwise call into
disrepute, the other parties to this Agreement or such other parties’
subsidiaries, affiliates, successors, assigns, officers (including any current,
future or former officer of a party or a parties’ subsidiaries), directors
(including any current, future or former director of a party or a parties’
subsidiaries), employees, agents, attorneys or representatives, or any of their
practices, procedures, business operations, products or services, in any
manner.  The restrictions in this Section 6(c) shall not apply in any compelled
testimony or production of information, either by legal process, subpoena or as
part of a response to a request for information from any governmental authority
with jurisdiction over the party from whom information is sought to the extent
required.
 
7
 
 

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.  The parties agree that irreparable damage would
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that such damage would not be adequately
compensable in monetary damages.  Accordingly, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the United States District Court for the Southern District of New
York located in the Borough of Manhattan or the courts of the State of New York
located in the County of New York (collectively, the “New York Courts”), in
addition to any other remedies at law or in equity, and each party agrees it
will not take any action, directly or indirectly, in opposition to the party
seeking relief on the grounds that any other remedy or relief is available at
law or in equity.  Each of the parties hereto agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms by way of equitable relief.  Furthermore, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of the New
York Courts in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from the New York Courts, (c) agrees that it shall not bring any
action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the New York Courts, and each of the parties
irrevocably waives the right to trial by jury, and (d) each of the parties
irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address set forth in Section 10 of
this Agreement or as otherwise provided by applicable law.  THIS AGREEMENT SHALL
BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
 
8.           Expenses.  Within ten (10) business days following receipt of
reasonably satisfactory documentation thereof, the Company will reimburse the
Coppersmith Group for its reasonable fees and expenses incurred in connection
with the negotiation, execution and effectuation of this Agreement and the
transactions contemplated hereby in an amount not to exceed $30,000.
 
9.           Entire Agreement; Amendment.  This Agreement contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof.  This
Agreement may be amended only by an agreement in writing executed by the parties
hereto, and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective.  No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
 
8
 
 

--------------------------------------------------------------------------------

 
 
10.           Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served,
when delivered in person or sent by overnight courier, when actually received
during normal business hours at the address specified in this subsection:
 
 
If to the Company:
CONMED Corporation
525 French Road
Utica, New York 13502
Attention: Daniel S. Jonas, Esq., Executive Vice
President, Legal Affairs & General Counsel
Telephone: (315) 624-3208
Facsimile: (315) 793-8929
Email: DanielJonas@conmed.com

 
 
With a copy (which shall not constitute notice) to:

 
 
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Melissa Sawyer
Telephone: (212) 558-4243
Facsimile: (212) 291-9133
Email: sawyerm@sullcrom.com

 
If to the Coppersmith Group:
Coppersmith Capital Management LLC
1370 Sixth Avenue, 25th Floor
New York, New York 10019
Attention: Jerome J. Lande
Telephone: (212) 804-8001
Facsimile: (646) 741-0127
Email: jl@coppersmithcapital.com

 
 
With a copy (which shall not constitute notice) to:

 
 
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky
Telephone: (212) 451-2333
Facsimile: (212) 451-2222
Email: swolosky@olshanlaw.com

 
9
 
 

--------------------------------------------------------------------------------

 
 
11.           Severability.  If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.
 
12.           Counterparts.  This Agreement may be executed in two or more
counterparts either manually or by electronic or digital signature (including by
facsimile or electronic mail transmission), each of which shall be deemed to be
an original and all of which together shall constitute a single binding
agreement on the parties, notwithstanding that not all parties are signatories
to the same counterpart.
 
13.           No Third Party Beneficiaries; Assignment.  This Agreement is
solely for the benefit of the parties hereto and is not binding upon or
enforceable by any other persons.  No party to this Agreement may assign its
rights or delegate its obligations under this Agreement, whether by operation of
law or otherwise, and any assignment in contravention hereof shall be null and
void.  Nothing in this Agreement, whether express or implied, is intended to or
shall confer any rights, benefits or remedies under or by reason of this
Agreement on any persons other than the parties hereto, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any party.
 
14.           Interpretation and Construction.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
word “will” shall be construed to have the same meaning as the word
“shall.”  The words “dates hereof” will refer to the date of this
Agreement.  The word “or” is not exclusive.  The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms.  Any agreement, instrument, law, rule or statute defined or referred to
herein means, unless otherwise indicated, such agreement, instrument, law, rule
or statute as from time to time amended, modified or supplemented.  Each of the
parties hereto acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said independent
counsel.  Each party cooperated and participated in the drafting and preparation
of this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation.  Accordingly, any rule of law or any legal decision
that would require interpretation of any ambiguities in this Agreement against
any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation.
 
[Signature Page Follows]
 
10
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Nomination and
Standstill Agreement or caused the same to be executed by its duly authorized
representative as of the date first above written.
 
CONMED Corporation
 
By:
/s/ Joseph J. Corasanti  
Name:
Joseph J. Corasanti  
Title:
President and Chief Executive Officer

 
 
Coppersmith Capital Management LLC
 
By:
/s/ Jerome J. Lande  
Name:
Jerome J. Lande  
Title:
Managing Member

 
 
/s/ Jerome J. Lande 
Jerome J. Lande

 
 
/s/ Craig Rosenblum
Craig Rosenblum

 
 
/s/ Curt R. Hartman
Curt R. Hartman

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Members of Coppersmith Group
 
Coppersmith Capital Management LLC
 
Jerome J. Lande
 
Craig Rosenblum
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 
DIRECTOR NON-DISCLOSURE AGREEMENT
 
The undersigned (the “Director”), being a principal of Coppersmith Capital
Management LLC (“Coppersmith”) as well as a member of the Board of Directors of
CONMED Corporation, a New York corporation (the “Company”), may be provided
certain information and data in connection with serving as a director of the
Company which the Company wishes to keep confidential, including, but not
limited to, information (whether furnished in writing or electronic format or
orally) regarding the Company’s governance, board of directors, management,
plans, strategies, business, finances or operations, including information
relating to financial statements, evaluations, plans, programs, customers,
plants, equipment and other assets, products, processes, manufacturing,
marketing, research and development, know-how and technology, intellectual
property and trade secrets and information which the Company has obtained from
third parties and with respect to which the Company is obligated to maintain
confidentiality (collectively, “Confidential Information”).  Except as provided
in this Agreement, the Director will not disclose any Confidential Information
in any manner whatsoever or use any Confidential Information other than in
connection with serving as a director of the Company without in each instance
securing the prior written consent of the Company.
 
Nothing contained in this Agreement shall prevent the Director from privately
disclosing Confidential Information to (i) officers, directors, accountants and
counsel for the Company, (ii) the Director’s legal counsel (“Director
Representative”) who need to know such information for the sole purpose of
advising the Director on his actions as a director of the Company or advising
Coppersmith on its investment in the Company or (iii) Craig Rosenblum, a
principal of Coppersmith (the “Coppersmith Principal”); provided however, that
the Director shall not disclose Confidential Information to the extent such
disclosure would be reasonably likely to constitute waiver of the
attorney-client privilege between the Company and its counsel or the Company’s
attorney work product privilege.  Any Director Representative shall only be
provided Confidential Information by the Director to the extent that they are
informed of the confidential nature of the Confidential Information and agree or
are otherwise obligated to keep such information confidential and to restrict
the use of such confidential information in accordance with the terms of this
Agreement.  The Coppersmith Principal agrees to keep the Confidential
Information confidential and to restrict the use of such confidential
information in accordance with the terms of this Agreement and to be bound by
this Agreement on the same terms as the Director by countersigning this
Agreement.  The Director shall be responsible for any breach of this Agreement
by any Director Representative, Coppersmith or by the Coppersmith Principal.
 
The term “Confidential Information” shall not include information which (a) is
at the time of disclosure or thereafter becomes generally available to the
public other than as a result of a disclosure by the Director, Coppersmith, a
Director Representative or the Coppersmith Principal in violation of this
Agreement; (b) was, prior to disclosure by the Company, already in the
possession of the Director, a Director Representative or the Coppersmith
Principal, provided that the source of such information was, to such person’s
knowledge after reasonable inquiry, not bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
the Company; (c) becomes available to the Director, a Director Representative or
the Coppersmith Principal on a non-confidential basis from a source (other than
the Company, a Company affiliate or a Company agent, representative, attorney,
advisor, director, officer or employee (collectively, the “Company
Representatives”)) that is, to such person’s knowledge after reasonable inquiry,
not bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company, and is not, to such
person’s knowledge after reasonable inquiry, under an obligation to the Company
not to transmit the information to such person; or (d) was independently
developed by the Director, a Director Representative or the Coppersmith
Principal without reference to or use of the Confidential Information.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Director is aware, and will advise any Director Representative or the
Coppersmith Principal who is informed of the matters that are the subject of
this Agreement, that the Confidential Information may constitute material,
non-public information and of the restrictions imposed by the United States
securities laws on the purchase or sale of securities by any person who has
received material, non-public information from a publicly traded company and on
the communication of such information to any other person who may purchase or
sell such securities in reliance upon such information. The Director,
Coppersmith, any Director Representative or the Coppersmith Principal to whom
the Director transmits Confidential Information under this Agreement will comply
with all applicable federal and state securities laws in connection with the
purchase or sale, directly or indirectly, of securities of the Company or any
other entity of which the Director is provided material non-public information
in his capacity as a director of the Company for as long as the Director,
Coppersmith, any Director Representative or the Coppersmith Principal are in
possession of material non-public information about the Company or such other
entity.  The Director and the Company acknowledge that none of the provisions
hereto shall in any way limit Coppersmith’s or the Coppersmith Principal’s
activities in their respective ordinary course of businesses if such activities
will not violate applicable securities laws or the obligations specifically
agreed to under this Agreement.
 
Each of the Director, any Director Representative and the Coppersmith Principal
to whom the Director transmits Confidential Information under this Agreement
acknowledges that none of the Company, any Company affiliate or any Company
Representative makes any representation or warranty, express or implied, as to
the accuracy or completeness of the Confidential Information.  None of the
Company, any Company affiliate or any Company Representative shall have any
liability to the Director, Coppersmith, any Director Representative or the
Coppersmith Principal hereunder relating to or resulting from the use of the
Confidential Information by the Director, any Director Representative or the
Coppersmith Principal or any errors in or omissions from the Confidential
Information.
 
In the event that the Director, Coppersmith, any Director Representative or the
Coppersmith Principal is requested in any proceeding or governmental inquiry to
disclose any Confidential Information, the Director will give the Company prompt
written notice, to the extent not legally prohibited, of such request so that
the Company may seek an appropriate protective order or waive compliance with
the applicable provisions of this Agreement.  If the Company seeks a protective
order, the Director and the Coppersmith Principal agree, and shall cause
Coppersmith, to provide such cooperation as the Company shall reasonably request
and in no event will they oppose action by the Company to obtain a protective
order or other relief to prevent the disclosure of Confidential Information or
to obtain reliable assurance that confidential treatment will be afforded to the
Confidential Information.  If in the absence of a protective order, the
Director, Coppersmith, any Director Representative or the Coppersmith Principal,
based upon the advice of counsel, is legally required to disclose Confidential
Information, or if the Company waives compliance with this Agreement, such
person or entity may disclose without liability under this Agreement such
portion of the Confidential Information which counsel advises that the Director,
Coppersmith, any Director Representative or the Coppersmith Principal is legally
required to disclose if the recipient of such Confidential Information is
informed of this Agreement and the confidential nature of such Confidential
Information.  For the avoidance of doubt, there shall be no legal requirement
applicable to the Director, Coppersmith or the Coppersmith Principal to disclose
any Confidential Information solely by virtue of the fact that, absent such
disclosure, such parties would be prohibited from purchasing, selling, or
engaging in derivative or other voluntary transactions with respect to the
Company’s securities.
 
 
2
 
 

--------------------------------------------------------------------------------

 
 
The Director agrees that in the event of a breach of this Agreement, monetary
damages alone will be inadequate, and the Company shall be entitled to
injunctive or other equitable relief to prevent breaches of this Agreement in
addition to any and all other remedies that may be available to the Company.
 
This Agreement may not be amended except in writing signed by all the parties
hereto.  No failure or delay by either party in exercising any right hereunder
or any partial exercise thereof shall operate as a waiver thereof or preclude
any other or further exercise of any right hereunder.
 
The provisions of this Agreement relating to confidentiality shall terminate two
(2) years after the Director (or any substitute director appointed to replace
the Director in accordance with Section 1(o) of that certain Nomination and
Standstill Agreement, dated as of February 25, 2014, by and among the Company,
Coppersmith, the Director, the Coppersmith Principal and Curt R. Hartman (the
“Settlement Agreement”)) ceases to be a director of the Company, except that any
Confidential Information constituting trade secrets of the Company (as defined
in 18 U.S.C. § 1839(3)) shall be kept confidential in accordance with the
obligations of this Agreement for such longer time as such information
constitutes a trade secret of the Company.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision.
 
This Agreement shall be governed by the laws of the state of New York, without
giving effect to any conflicts of laws principles thereof, and shall be binding
on each party’s successors and assigns.
 
All Confidential Information shall remain the property of the Company and none
of the Director, Coppersmith, any Coppersmith Representative or the Coppersmith
Principal shall by virtue of any disclosure of or use of any Confidential
Information acquire any rights with respect thereto, all of which rights
(including all intellectual property rights) shall remain exclusively with the
Company.  At any time after the date on which the Director (or any substitute
director appointed to replace the Director in accordance with Section 1(o) of
the Settlement Agreement) is no longer a director of the Company, upon the
request of the Company for any reason, the Director, and the Coppersmith
Principal will, and will cause Coppersmith and any Coppersmith Representative
to, promptly return to the Company or destroy all hard copies of the
Confidential Information and use reasonable best efforts to permanently erase or
delete all electronic copies of the Confidential Information in the possession
or control of the Director, Coppersmith, any Coppersmith Representative or the
Coppersmith Principal.  Notwithstanding anything to the contrary contained in
this paragraph, the Director, the Coppersmith Principal, Coppersmith and any
Coppersmith Representative shall be permitted to retain such Confidential
Information as is necessary to enable them to comply with any applicable
document retention requirements under applicable law or regulation and to retain
any computer records and computer files containing any Confidential Information
if required pursuant to their respective current automatic archiving and backup
procedures; provided, however, that such retention shall be solely for legal,
regulatory or archival purposes, as the case may be.
 
 
3
 
 

--------------------------------------------------------------------------------

 
 
 
The Director shall cause any substitute director appointed to replace him in
accordance with Section 1(o) of the Settlement Agreement to execute a copy of
this Agreement.
 
Acceptance of the above terms shall be indicated by having this letter
countersigned by the Director and the Coppersmith Principal.
 
Sincerely,
 
CONMED CORPORATION
 
By:
    
Name:
   
Title:
 



 
Received and consented to this ___ day of _________, 2014
 
 
JEROME J. LANDE
 
 
ACKNOWLEDGED AND AGREED:
 
 
CRAIG ROSENBLUM

 
4


--------------------------------------------------------------------------------